Exhibit 10.2

2014 and 2015 Executive Officer Compensation Arrangements

The compensation for the executive officers of Cerus Corporation regarding
annual base salaries and target bonus percentages were as follows:

 

Name

   2014
Annual Base
Salary (1)      2014
Targeted Bonus
(as a % of 2013
Annual Base
Salary)     2015
Annual Base
Salary (1)      2015
Targeted Bonus
(as a % of 2014
Annual Base
Salary)  

William M. Greenman

President and Chief Executive Officer

   $ 525,000         60 %    $ 560,000         60 % 

Laurence M. Corash, M.D.

Senior Vice President, Chief Scientific Officer

   $ 407,863         40 %    $ 410,000         40 % 

Carol Moore

Senior Vice President, Regulatory Affairs, Quality and Clinical

   $ 326,398         40 %    $ 336,190         40 % 

Chrystal N. Menard

Chief Legal Officer and General Counsel

   $ 301,000         40 %    $ 330,000         40 % 

Kevin D. Green

Vice President, Finance and Chief Financial Officer

   $ 313,160         40 %    $ 340,000         40 % 

Caspar Hogeboom

President, Cerus Europe and EEMEA

   € 237,059         40 %    € 244,171         40 % 

 

(1) Annual base salary was effective March 1.